Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 2/26/21 in which claims 1 and 9-10 were amended, claims 6 and 11-13 were canceled and claims 14-15 were added.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, recites the limitation "the food product is formed with a humidity level between 2.5 to 6.5%" and it is unclear whether this is the humidity level of the food product before or after exiting the extrusion die.
Claim Rejections
Regarding the subject matter, Examiner points out that claims 1-8 and 15 are directed towards an apparatus and are examined as such.  The material worked upon, i.e. the workpiece, or transitory materials employed, or the process of using the apparatus are viewed as reciting intended use and patentable weight is only given to that which structurally limits the apparatus.  Please see MPEP 2114 R1 to 2115 R2 for further details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 5538744, already of record).

Though Miller et al do not teach the indentations are circular, the peripheral indented portion comprises between 8 and 20 indentations, and the ratio of the curved peripheral length to the total indented length is in the range of 1:15 to 1:45, Miller et al do teach the indentations can be of any geometric configuration, arranged in any desired pattern and distribution (col 6 lns 31-37), the number and positioning of the ridges (corresponding to indentations in the die) may be varied depending on factors such as the desired crust texture or thickness or the desired size, shape or appearance of the product (col 2 lns 50-53) and up to about 95% of the cross-sectional area of the dough extruded from the die is in the ridges (col 6 lns 51-53) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
For claims 2 and 4, Miller et al teach the indentations are regularly spaced on the periphery of the circular central portion (Fig. 3), and the indentations are triangular or square (col 6 lns 58-62).
For claim 7, Miller et al teach coextruding a filling and a dough to form ridges and valleys in the dough (col 2 lns 26-29) and as such the die would accommodate a central coextrusion nozzle.
For claim 8, Miller et al teach a food product manufacturing machine comprising an extruder on the extremity of which is connected the extrusion die for the manufacture of a stream of food product (Fig. 5) and though Miller et al do not explicitly teach a separating apparatus to form a plurality of individual food items from the stream of food product, Miller et al do teach the dough tube formed by the die may be cut to form an annular dough (col 7 lns 11-12) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a separating apparatus to form a plurality of individual food items from the stream of food product in order to perform the cutting operation automatically.
.
Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive.
Applicant asserts that the corresponding curved peripheral length in Miller’s Figure 3, at reference numeral 46 is quite long, and the corresponding indentation 
Examiner, however, points out that Miller’s Figure 3 is just one example die and Miller teaches the number and positioning of the ridges (corresponding to indentations in the die) may be varied depending on factors such as the desired crust texture or thickness or the desired size, shape or appearance of the product (col 2 lns 50-53) and up to about 95% of the cross-sectional area of the dough extruded from the die is in the ridges (col 6 lns 51-53) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of the curved peripheral length to the total indented length be 1:15, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the die design for any of various products with desired appearances as suggested by Miller, and desired appearances would include a natural look.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743